UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6925



GARRETT NEAL DAVIS,

                                              Plaintiff - Appellant,

          versus


F. CAMPBELL; SERGEANT WALKER, Correctional
Officer;      DR.     CYPRESS,       Medical
Administrator/Dillwyn Correctional Center,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-534-7)


Submitted:   October 20, 2004             Decided:   November 4, 2004


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garrett Neal Davis, Appellant Pro Se.    Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Carlene Booth Johnson, PERRY & WINDELS, Dillwyn, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Garrett Neal Davis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Davis v.

Campbell, No. CA-03-534-7 (W.D. Va. May 11, 2004).     We deny the

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -